ACCEPTED
                                                                                         03-14-00617-CR
                                                                                                 7745196
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    11/9/2015 2:08:47 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-14-00617-CR

NATHANIEL PAUL FOX                        §         IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
V.                                        §         DISTRICT 11/9/2015
                                                              COURT2:08:47
                                                                         OF PM
                                                               JEFFREY D. KYLE
THE STATE OF TEXAS                        §         APPEALS OF TEXAS Clerk




     STATE’S NOTICE OF INTENT TO ARGUE BEFORE THE COURT

Dear Mr. Jeffrey D. Kyle, Clerk of the Honorable Third District Court of Appeals:

      The Court ordered that oral argument in the above-styled and -numbered

cause would take place on December 2, 2015 at 9:00 a.m. The Court requested that

our office notify you in writing of our intention to argue the case before the Court.

Accordingly, the State files this written notice that Assistant Criminal District

Attorney Joshua D. Presley, the author of the State’s brief, intends to argue this

case before the Court on said date.



                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008




                                         1
                         CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Notice of Intent

to Argue before the Court has been delivered to Appellant NATHANIEL PAUL

FOX’s attorney in this matter:

      Paul A. Finley
      pfinley@reaganburrus.com
      Reagan Burrus PLLC
      401 Main Plaza, Suite 200
      New Braunfels, TX 78130
      Attorney for Appellant on Appeal

By electronically sending it to the above-listed email address through

efile.txcourts.gov e-filing service this 9th day of November, 2015.



                                              /s/ Joshua D. Presley
                                              Joshua D. Presley




                                          2